Case 6:20-cv-00568 Document1 Filed 06/26/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
WACO DIVISION

OCIE WATT AND DIANE WATT, §
Plaintiffs, §
§ CIVIL ACTION NO. 6:20-cv-00568
VS. §
§ JURY TRIAL REQUESTED
WAL-MART, INC., AND MURPHY §
USA, §
Defendants. §
NOTICE OF REMOVAL

 

Defendant WAL-MART, INC., (hereinafter ‘“Defendant”), files this Notice of Removal
of the above-styled action pursuant to 28 U.S.C. § 1446(a) and would respectfully represent and
show unto this Court the following:

A. Introduction

1. Defendant has filed its Civil Cover Sheet pursuant to Local Rule 3.1 and Local Rule
81.1. See Exhibit A.

2. On or about May 18, 2020, Plaintiffs OCIE WATT and DIANE WATT
(“Plaintiffs”) initiated the state court lawsuit against Defendant in the 146" Judicial District Court
of Bell County, styled Ocie Watt and Diane Watt v. Wal-Mart, Inc. and Murphy USA; Cause No.
317,475-B (the “State Court Action”). In the State Court Action, Plaintiffs alleged a cause of action
for false imprisonment against Defendant. In addition, Plaintiffs seek to recover damages of any
kind, penalties, court costs, expenses, prejudgment and attorney fees. See Plaintiffs’ Original
Petition, attached hereto as Exhibit B.

3, The attorneys involved in the action being removed are listed as follows:

 

DEFENDANT'S NOTICE OF REMOVAL PAGE 1

 

 
Case 6:20-cv-00568 Document1 Filed 06/26/20 Page 2 of 6

Party and Party Type Attorney(s)
Ocie Watt - Plaintiffs Jay R. Beatty
Diane Watt Texas Bar No. 01992450

MICHALK, BEATTY & ALCOZER, L.P.
3106 South W.S. Young Drive
Building D, Suite 401

Killeen, TX 76542

Phone: 254-526-3024

Fax: 254-526-2545

Email: jbeatty@mbaattorneys.com

Wal-Mart, Inc. - Defendant Brett H. Payne
Texas Bar No. 00791417
WALTERS, BALIDO & CRAIN, L.L.P.
9020 N. Capital of Texas Highway
Building I, Suite 225
Austin, Texas 78759
Phone: 512-472-9000
Fax: 512-472-9002
Email: paynevfax@whbclawfirm.com

 

Murphy USA - Defendant David P. Boyce
Texas Bar No, 02759770
WRIGHT & GREENHILL, P.C.
900 Congress Avenue, Suite 500
Austin, TX 78701
Phone: 512-476-4600
Fax: 512-476-5382

Email: dboyce@w-g.com

4, The name and address of the court from which the case is being removed is as
follows:

146" Judicial District Court
The Honorable Jack Jones
P.O. Box 324

1201 Huey Road

Belton, Texas 76513

Phone: (254) 933-6737
Vax: (254) 933-5978

B. The Notice Of Removal Is Timely

 

DEFENDANT'S NOTICE OF REMOVAL PAGE2

 
Case 6:20-cv-00568 Document1 Filed 06/26/20 Page 3 of 6

5. Defendant’s agent was served with citation and a copy of Plaintiffs’ Original
Petition on or about May 29, 2020. See Exhibit C. Pursuant to 28 U.S.C. § 1446(b), Defendant’s
Notice of Removal was filed within thirty (30) days after receipt by Defendant, through service or
otherwise, of a copy of an initial pleading from which it may first be ascertained that the case is
one which is or has become removable.

C. Complete Diversity & Amount In Controversy Is Over the Threshold

6. Pursuant to the State Court Action, Plaintiffs Ocie Watt and Diane Watt are
individuals residing in Texas.

7. Defendant Wal-Mart, Inc. is now, and was at all times relevant hereto, a foreign
for-profit corporation which owns and operates the business commonly known as Wal-Mart in
Bentonville, Arkansas. Defendant’s corporate headquarters, including officers and directors, is
located at 702 S.W. 8" Street, Bentonville, Arkansas 72716-8312. Defendant’s registered agent,
upon whom Defendant may be served with process, is CT Corporation System, located at 1999
Bryan Street, Suite 900, Dallas, Texas 75201.

8. Co-Defendant Murphy USA is now, and was at all times relevant hereto, a foreign
for-profit corporation which owns and operates the business commonly known as Murphy USA in
El Dorado, Arkansas. Co-Defendant’s corporate headquarters, including officers and directors, is
located at 200 E. Peach Street, E] Dorado, Arkansas 71730.

9. In light of the foregoing, the parties are of completely diverse citizenship. See 28
U.S.C. §§ 1332(a), 1332(c)(1) 1441(b).

10. Further, the case involves an amount in controversy of more than $75,000. See 28
U.S.C. § 1332(a). A court can determine that removal is proper from a plaintiffs pleadings if

plaintiff's claims are those that are likely to exceed the jurisdictional amount. See Allen v. R&H

 

DEFENDANT'S NOTICE GF REMOVAL PAGE 3

 

 
Case 6:20-cv-00568 Document1 Filed 06/26/20 Page 4 of 6

Oil & Gas., Co, 63 F.3d 1326, 1335 (5" Cir. 1995); De Aguilar v. Boeing Co., 11 F.3d 55, 57 (5™
Cir. 1993). In the State Court Action, Plaintiffs allege they seek “monetary relief of not less than
$200,000 but not more than $1,000,000.” See Exhibit B. Thus, the amount in controversy in the
instant case meets the requirements for removal.

11. Copies of all pleadings, process, orders, and other filings in the state court action
are attached to this notice as required by 28 U.S.C. § 1446(a). See Exhibit D.
D. Basis for Removal

12. Because this is a civil action of which the District Courts of the United States have
original jurisdiction, this case may be removed by this Court pursuant to 28 U.S.C. § 1446(b).
Further, because Plaintiffs are citizens and residents of Texas, Defendant’s principal places of
business are located in Arkansas, and the amount in controversy exceeds $75,000.00, the Court
has subject matter jurisdiction based on diversity of citizenship and residency. 28 U.S.C. § 1132.
As such, this removal action is proper.
EK. Filing of Notice with State Court

13. Promptly after filing this Notice of Removal, Defendant will give written notice of
the removal to Plaintiffs through their attorney of record and to the clerk of the state court action.
F. Consent of Co-Defendant

14. Upon conferring with Counsel for Co-Defendant Murphy USA, Co-Defendant
consents to the removal of this case to federal court.
G, Prayer

15, WHEREFORE, PREMISES CONSIDERED, Defendant Wal-Mart, Inc.
requests that this Court proceed with the handling of this cause of action as if it had been originally

filed herein, that this Court make such orders, if any, and take such action, if any, as may be

 

DEFENDANT'S NOTICE OF REMOVAL PAGE 4

 

 
Case 6:20-cv-00568 Document1 Filed 06/26/20 Page 5 of 6

necessary in connection with the removal of the state court action to this Court, and that they have

such other and further relief to which they may show themselves justly entitled.

BY:

Respectfully submitted,

/s/ Brett H. Payne

Brett H. Payne

Texas Bar Number 00791417
WALTERS, BALIDO & CRAIN, L.L.P.
Great Hills Corporate Center

9020 N. Capital of Texas Highway
Building H, Suite 225

Austin, Texas 78759

Phone: 512-472-9000

Fax: 512-472-9002

Email: paynevfax@wbclawiirm.com

ATTORNEY FOR DEFENDANT
WAL-MART, INC,

 

DEFENDANT'S NOTICE OF REMOVAL

PAGE 5

 
Case 6:20-cv-00568 Document1 Filed 06/26/20 Page 6 of 6

CERTIFICATE OF SERVICE

This is to certify that on the 26" day of June, 2020, a true and correct copy of the above

and foregoing was forwarded to all counsel of record in accordance with the Federal Rules of Civil

Procedure.

Jay R. Beatty

MICHALK, BEATTY & ALCOZER, L.P.
3106 South W.S. Young Drive

Building D, Suite 401

Killeen, TX 76542

Phone: 254-526-3024

Fax: 254-526-2545

Email: jbeatty@mbaattarneys.com

 

COUNSEL FOR PLAINTIFFS
OCIE WATT & DIANE WATT

David P. Boyce — 02759770
WRIGHT & GREENHILL, P.C.
900 Congress Avenue, Suite 500
Austin, TX 78701

Phone: 512-476-4600

Fax: 512-476-5382

Email: dboyce@w-g.com

COUNSEL FOR CO-DEFENDANT
MURPHY USA

/s/ Breit H. Payne
BRETT H. PAYNE

 

DEFENDANT'S NOTICE OF REMOVAL

PAGE 6

 
